DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to the Office action mailed on 4/26/2021, the applicants have filed a response: claims 1, 11 and 16 have been amended, claims 14, 15 and 19 have been cancelled and claims 21 – 23 have been added.  Claims 1 – 13, 16 - 18 and 20 - 23 are pending.
Examiner Notes
3.	The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 2, 5, 7 – 9, 11 – 13, 16 – 18, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Forstall et al. (U.S. Publication 2007/0118813) (Forstall hereinafter) (Identified by Applicant in IDS) in view of Berg et al. (U.S. Publication 2010/0077328) (Berg hereinafter) (Identified by Applicant in IDS).
6. 	As per claim 1, Forstall teaches a method of controlling a mobile data analytics application executing on a mobile computing device, the method comprising:
storing state information of a collection of data models [“Enablement engine 744 is a portion of the manager process that controls which widgets will be provided in a given display environment. Enablement engine 744 receives input from the user either directly or via preferences, to selectively enable ones of the available widgets in a given display environment. Where there is but a single display environment, enablement engine 744 is used to enable selected ones of the available widgets in the display environment. In a multiple display environment setting, enablement engine 744 can be used to selectively enable ones of the available widgets in each of the display environments.” ¶ 0139; display environment mapped to collection of data models; History engine 746 can be used to maintain historical information relating to widgets in, for example, list 743. Historical information can include use data, snapshot data (reflecting a state of the widget at a given time), version information, statistical information and the like,” ¶ 0140];
instantiating a first interactive graphical data analytic element using the state information [“Presentation engine 748 provides a user interface for the widget manager 740. The presentation engine 748 can provide a complete presentation, or one modified based on the display environment.” ¶ 0141; “Widget list 762 can include a name 770, an icon or image 772, and an enable button 774. In one implementation, the widget list 762 is associated with a list of available widgets (e.g., list 743) that is maintained by the widget manager 740. The list can be maintained in memory associated with the widget manager 740, and called to populate the widget list 762 as required. Alternatively, the widget list 762 can be unique to the user, and represent a subset of the available widgets in the list 743. The determination of which widgets to present can be made based on criteria associated with the user, context or display environment.” ¶ 0144];
receiving a user input corresponding to a filter related to the first interactive graphical data analytic element [“the widget manager 740 can be accessed by a keystroke or other command from, for example, the user interface. In one implementation, as shown in FIG. 7d., the widget manager can be invoked using a button 750 that is located on the user interface, in the example shown, above a configuration bar. In one implementation, the widget manager 740 is itself a widget that is presented in the configuration bar, in a display environment or otherwise that can be activated by user input. For example as shown in FIG. 7e, the widget manager 740 can be invoked by selecting (e.g., clicking) the widget icon 752 in the configuration bar (e.g., previously referred to as the Widget Bar),” ¶ 0142; “Enable button 774 can be of the form of a checkbox as described above. Marked widgets can be invoked in the display environment by, for example enablement engine 744. Unmarked widgets can be hidden, not displayed, not installed or otherwise disabled in the display environment at invocation. In one implementation, the widget list 762 can be sorted to show those items that are enabled versus those disabled. Enablement can be controlled by the user, by an administrator, using content guards or filtering technologies as required. For example, widget manager 740 can include a filter that automatically disables ones of the widgets that would otherwise be available based on a criteria (e.g., parent control criteria, access control criteria or otherwise).” ¶ 0144].
Forstall does not explicitly disclose but Berg discloses updating the state information in accordance with application of the filter to the first interactive graphical data analytic element, and storing updated state information of the collection of data models [“In step 135, widgets that appear in the region detected in step 130 can be adjusted in a horizontal direction as indicated by an adjustment algorithm. In step 140, these widgets can be adjusted in a vertical direction as indicated by an adjustment algorithm.” ¶ 0022];
removing the first interactive graphical data analytic element from memory [“In step 110, it can be determined if the adjustment event reverts the model to a previous layout state. If in step 110, the event reverts to a previous model layout state, method 100 can continue to step 120, where the previous model layout state can be retrieved and applied. After step 120 completes, method 100 can complete or return to step 105 to detect additional widget adjustment events,” ¶ 0017; “should a widget adjustment event (105) move or delete a widget on a canvas, the layout state table needs to be adjusted accordingly. Either of these events can cause a layout state table to be purged and/or pruned,” ¶ 0019; widget adjustments events mapped to filters, purging layout state table mapped to deletion of snapshot]; and
Layout adjustment engine 416 can store state information on data store 422, as illustrated by layout state table 430. Layout adjustment engine 416 can also interface with model snapshot engine 414.  Model snapshot engine 414 can save the state of a model at any given time as snapshots 424 on data store 422 for use by layout adjustment engine 416. When an adjustment is made to the model that returns the model to a previous state, layout adjustment engine 416 can retrieve the state from snapshots 424 rather than re-calculating changes to the layout state.” ¶ 0039]; and
wherein removing the first interactive graphical data analytic element removes both an instance of the first interactive graphical data element and state information of the first interactive graphical data element analytic element from the memory [“For example, if Widget C was deleted, either the layout state table can be purged or all references to Widget C can be removed.  Thus, the eight states shown above for Widgets A-C can either be pruned to four states (AeBe, AeBc, AcBe, AcBc) should Widget C be deleted, in which case the layout state snapshots can be edited to remove an object corresponding to Widget C.” ¶ 0019; deleting a widget resulting in the removal on the associated object suggests that it is removed from memory along with the associated state information being removed from the layout state table].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Forstall and Berg available before the effective filing date of the claimed invention, to modify the capability of managing user interface elements as disclosed by Forstall to 
7. 	As per claim 2, Forstall and Berg teach the method of claim 1.  Forstall further teaches wherein the collection of data models corresponds to a story, wherein the state information of the collection of data models corresponds to a story definition, wherein the first interactive graphical data analytic element corresponds to a first widget, and wherein the second interactive graphical data analytic element corresponds to a second widget [“Enablement engine 744 is a portion of the manager process that controls which widgets will be provided in a given display environment. Enablement engine 744 receives input from the user either directly or via preferences, to selectively enable ones of the available widgets in a given display environment. Where there is but a single display environment, enablement engine 744 is used to enable selected ones of the available widgets in the display environment. In a multiple display environment setting, enablement engine 744 can be used to selectively enable ones of the available widgets in each of the display environments.” ¶ 0139; display environment mapped to stories; “History engine 746 can be used to maintain historical information relating to widgets in, for example, list 743. Historical information can include use data, snapshot data (reflecting a state of the widget at a given time), version information, statistical information and the like,” ¶ 0140].
8.    	As per claim 5, Forstall and Berg teach the method of claim 1.  Forstall further teaches wherein a first data display object includes an element handler process that Presentation engine 748 provides a user interface for the widget manager 740. The presentation engine 748 can provide a complete presentation, or one modified based on the display environment.” ¶ 0141; “Widget list 762 can include a name 770, an icon or image 772, and an enable button 774. In one implementation, the widget list 762 is associated with a list of available widgets (e.g., list 743) that is maintained by the widget manager 740. The list can be maintained in memory associated with the widget manager 740, and called to populate the widget list 762 as required. Alternatively, the widget list 762 can be unique to the user, and represent a subset of the available widgets in the list 743. The determination of which widgets to present can be made based on criteria associated with the user, context or display environment.” ¶ 0144; presentation engine mapped to element handler process].
9.    	As per claim 7, Forstall and Berg teach the method of claim 1.  Forstall further teaches displaying a plurality of snapshots, wherein each of the plurality of snapshots corresponds to a static image depicting a current state of a corresponding one of a plurality of interactive graphical data analytic elements, and wherein the first interactive graphical data analytic element is instantiated in response to selection of a snapshot of the plurality of snapshots [“Enablement engine 744 is a portion of the manager process that controls which widgets will be provided in a given display environment. Enablement engine 744 receives input from the user either directly or via preferences, to selectively enable ones of the available widgets in a given display environment. Where there is but a single display environment, enablement engine 744 is used to enable selected ones of the available widgets in the display environment. In a multiple display environment setting, enablement engine 744 can be used to selectively enable ones of the available widgets in each of the display environments.” ¶ 0139]; and
in response to application of the filter to the first interactive graphical data analytic element: deleting at least one of the plurality of snapshots that corresponds to at least one of the plurality of interactive graphical data analytic elements whose state information is affected by the filter, wherein instantiating the second interactive graphical data analytic element includes generating a re-rendered snapshot for each of the plurality of interactive graphical data analytic elements whose state information was affected by the filter [“Enablement can be controlled by the user, by an administrator, using content guards or filtering technologies as required. For example, widget manager 740 can include a filter that automatically disables ones of the widgets that would otherwise be available based on a criteria (e.g., parent control criteria, access control criteria or otherwise). In one implementation, enablement engine 744 controls access, and hence enablement for individual widgets.” ¶ 0144].
10. 	As per claim 8, Forstall and Berg teach the method of claim 7.  Berg further teaches, in response to application of the filter to the first interactive graphical data analytic element: signaling a context framework process [“widget manager 740 can include a filter that automatically disables ones of the widgets that would otherwise be available based on a criteria (e.g., parent control criteria, access control criteria or otherwise). In one implementation, enablement engine 744 controls access, and hence enablement for individual widget.” ¶ 0144].
Berg further teaches performing the deleting and the instantiating of the second interactive graphical data analytic element by the context framework process [“Layout adjustment engine 416 can store state information on data store 422, as illustrated by layout state table 430. Layout adjustment engine 416 can also interface with model snapshot engine 414.  Model snapshot engine 414 can save the state of a model at any given time as snapshots 424 on data store 422 for use by layout adjustment engine 416. When an adjustment is made to the model that returns the model to a previous state, layout adjustment engine 416 can retrieve the state from snapshots 424 rather than re-calculating changes to the layout state.” ¶ 0039]
          It would have been obvious to one of ordinary skill in the art, having the teachings of Forstall and Berg available before the effective filing date of the claimed invention, to modify the capability of managing user interface elements as disclosed by Forstall to include the capability of managing widgets in a model as taught by Berg, thereby providing a mechanism to enhance system maintainability and operability by facilitating dynamic structural adaptation of applications comprising widget models [Berg ¶ 0003].
11.    	As per claim 9, Forstall and Berg teach the method of claim 8.  Forstall further teaches wherein the context framework process performs the updating of the state information in accordance with application of the filter to the first interactive graphical data analytic element [“widget manager 740 can include a filter that automatically disables ones of the widgets that would otherwise be available based on a criteria (e.g., parent control criteria, access control criteria or otherwise). In one implementation, enablement engine 744 controls access, and hence enablement for individual widget.” ¶ 0144].
12.	As per claim 11, it is a media claim having similar limitations as cited in claim 1.  Thus, claim 11 is also rejected under the same rationale as cited in the rejection of claim 1 above.
13.	As per claim 12, it is a media claim having similar limitations as cited in claim 7.  Thus, claim 12 is also rejected under the same rationale as cited in the rejection of claim 7 above.
14.	As per claim 13, it is a media claim having similar limitations as cited in claim 8.  Thus, claim 13 is also rejected under the same rationale as cited in the rejection of claim 8 above.
15.	As per claim 16, it is an apparatus claim having similar limitations as cited in claim 1.  Thus, claim 16 is also rejected under the same rationale as cited in the rejection of claim 1 above.
16.	As per claim 17, it is an apparatus claim having similar limitations as cited in claim 7.  Thus, claim 12 is also rejected under the same rationale as cited in the rejection of claim 7 above.
17.	As per claim 18, it is an apparatus claim having similar limitations as cited in claim 18.  Thus, claim 13 is also rejected under the same rationale as cited in the rejection of claim 8 above.
18. 	As per claim 21, Forstall and Berg teach the method of claim 1.  Berg further teaches wherein the first interactive graphical data analytic element and the second Layout adjustment engine 416 can store state information on data store 422, as illustrated by layout state table 430. Layout adjustment engine 416 can also interface with model snapshot engine 414.  Model snapshot engine 414 can save the state of a model at any given time as snapshots 424 on data store 422 for use by layout adjustment engine 416. When an adjustment is made to the model that returns the model to a previous state, layout adjustment engine 416 can retrieve the state from snapshots 424 rather than re-calculating changes to the layout state.” ¶ 0039; the use of a layout state table to store widget-related state information suggests that the widgets themselves are stateless].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Forstall and Berg available before the effective filing date of the claimed invention, to modify the capability of managing user interface elements as disclosed by Forstall to include the capability of managing widgets in a model as taught by Berg, thereby providing a mechanism to enhance system maintainability and operability by facilitating dynamic structural adaptation of applications comprising widget models [Berg ¶ 0003].
19. 	As per claim 23, Forstall and Berg teach the method of claim 1.  Berg further teaches wherein instantiating the first interactive graphical data analytic element instantiates the instance of first interactive graphical data analytic element in the memory [“Layout adjustment engine 416 can store state information on data store 422, as illustrated by layout state table 430. Layout adjustment engine 416 can also interface with model snapshot engine 414.  Model snapshot engine 414 can save the state of a model at any given time as snapshots 424 on data store 422 for use by layout adjustment engine 416. When an adjustment is made to the model that returns the model to a previous state, layout adjustment engine 416 can retrieve the state from snapshots 424 rather than re-calculating changes to the layout state.” ¶ 0039], and wherein removing the first interactive graphical data analytic element destroys the instance of the first interactive graphical data analytic element from the memory [“For example, if Widget C was deleted, either the layout state table can be purged or all references to Widget C can be removed.  Thus, the eight states shown above for Widgets A-C can either be pruned to four states (AeBe, AeBc, AcBe, AcBc) should Widget C be deleted, in which case the layout state snapshots can be edited to remove an object corresponding to Widget C.” ¶ 0019; deleting a widget resulting in the removal on the associated object suggests that it is removed from memory along with the associated state information being removed from the layout state table].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Forstall and Berg available before the effective filing date of the claimed invention, to modify the capability of managing user interface elements as disclosed by Forstall to include the capability of managing widgets in a model as taught by Berg, thereby providing a mechanism to enhance system maintainability and operability by facilitating dynamic structural adaptation of applications comprising widget models [Berg ¶ 0003].
20.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Forstall and Berg in further view of Park et al. (U.S. Publication 2014/0137005) (Park hereinafter) (Identified by Applicant in IDS).
Presentation engine 748 provides a user interface for the widget manager 740. The presentation engine 748 can provide a complete presentation, or one modified based on the display environment.” ¶ 0141; “Widget list 762 can include a name 770, an icon or image 772, and an enable button 774. In one implementation, the widget list 762 is associated with a list of available widgets (e.g., list 743) that is maintained by the widget manager 740. The list can be maintained in memory associated with the widget manager 740, and called to populate the widget list 762 as required. Alternatively, the widget list 762 can be unique to the user, and represent a subset of the available widgets in the list 743. The determination of which widgets to present can be made based on criteria associated with the user, context or display environment.” ¶ 0144].
Berg further teaches wherein a second data display object instantiates the second interactive graphical data analytic element [“Layout adjustment engine 416 can store state information on data store 422, as illustrated by layout state table 430. Layout adjustment engine 416 can also interface with model snapshot engine 414.  Model snapshot engine 414 can save the state of a model at any given time as snapshots 424 on data store 422 for use by layout adjustment engine 416. When an adjustment is made to the model that returns the model to a previous state, layout adjustment engine 416 can retrieve the state from snapshots 424 rather than re-calculating changes to the layout state.” ¶ 0039]

Forstall and Berg do not explicitly disclose but Park discloses the method further comprising: terminating the first data display object to perform removing the first interactive graphical data analytic element [“When an event for the widget function execution is not generated before expiration of the timer, the control unit 160 deletes the corresponding widget or process at step 311.” ¶ 0079.
          It would have been obvious to one of ordinary skill in the art, having the teachings of Forstall, Berg and Park available before the effective filing date of the claimed invention, to modify the capability of managing user interface elements as disclosed by Forstall and Berg to include the capability of widget process management as taught by Park, thereby providing a mechanism to enhance system maintainability and operability by facilitating dynamic management of processes related to user functions [Park ¶ 0006].
22.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Forstall, Berg and Park in further view of Amoli et al. (U.S. Publication 2017/0147545) (Amoli hereinafter)
23.    	As per claim 4, Forstall, Berg and Park teach the method of claim 3.  Forstall and Berg do not explicitly disclose but Amoli discloses wherein the first data display the web content viewer 212.sub.1 might implement an iOS UIWebView (e.g., or WKWebView) object and the content editing surface 215.sub.1 might be formed by a contentEditable container such that the editable content can be represented in HTML for compatibility across device platforms,” ¶ 0035].
         It would have been obvious to one of ordinary skill in the art, having the teachings of Forstall, Berg, Park and Amoli available before the effective filing date of the claimed invention, to modify the capability of managing user interface elements as disclosed by Forstall, Berg and Park to include the capability of creating content in a –device-independent environment using a native operating system interface as taught by Amoli, thereby providing a mechanism to enhance system maintainability and efficiency by facilitating access to native functionality to obviate the need for translation [Amoli ¶ 0003].
24.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Forstall and Berg in further view of Amoli.
25.    	As per claim 6, Forstall and Berg teach the method of claim 5.  Forstall further teaches wherein the element handler process corresponds to a widget handler process, and wherein the first data display object corresponds to a widget [“Presentation engine 748 provides a user interface for the widget manager 740. The presentation engine 748 can provide a complete presentation, or one modified based on the display environment.” ¶ 0141; “Widget list 762 can include a name 770, an icon or image 772, and an enable button 774. In one implementation, the widget list 762 is associated with a list of available widgets (e.g., list 743) that is maintained by the widget manager 740. The list can be maintained in memory associated with the widget manager 740, and called to populate the widget list 762 as required. Alternatively, the widget list 762 can be unique to the user, and represent a subset of the available widgets in the list 743. The determination of which widgets to present can be made based on criteria associated with the user, context or display environment.” ¶ 0144].
Forstall and Berg do not explicitly disclose but Amoli discloses wherein the first data display object corresponds to a first WkWebview object [“the web content viewer 212.sub.1 might implement an iOS UIWebView (e.g., or WKWebView) object and the content editing surface 215.sub.1 might be formed by a contentEditable container such that the editable content can be represented in HTML for compatibility across device platforms,” ¶ 0035].
         It would have been obvious to one of ordinary skill in the art, having the teachings of Forstall, Berg and Amoli available before the effective filing date of the claimed invention, to modify the capability of managing user interface elements as disclosed by Forstall and Berg to include the capability of creating content in a –device-independent environment using a native operating system interface as taught by Amoli, thereby providing a mechanism to enhance system maintainability and efficiency by facilitating access to native functionality to obviate the need for translation [Amoli ¶ 0003].
26.	Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Forstall and Berg in further view of Jacoby (U.S. Publication 2011/0247031) (Jacoby hereinafter) (Identified by Applicant in IDS).
The admin gallery object 322 will also perform logic to examine the filters associated with the various widgets, and only allow certain administrative actions if the filtering defines the matching required to allow the specific admin GUI to make the specific changes to the particular widgets in the widget gallery.” ¶ 0103].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Forstall, Berg and Jacoby available before the effective filing date of the claimed invention, to modify the capability of managing user interface elements as disclosed by Forstall and Berg to include the capability of managing changes to widgets as taught by Jacoby, thereby providing a mechanism to enhance system maintainability and operability by facilitating dynamic changes to individual display widgets based on filters.
28.	As per claim 20, it is an apparatus claim having similar limitations as cited in claim 10.  Thus, claim 20 is also rejected under the same rationale as cited in the rejection of claim 10 above.
29.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Forstall and Berg in further view of Parekh et al. (U.S. Publication 2009/0037509) (Parekh hereinafter).
The widget manager 227 may also store widgets as they are received and delete them as needed (e.g., limited storage resources or newer versions of local widgets received).” ¶ 0028; instantiated widgets are managed within limited resource constraints].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Forstall, Berg and Parekh available before the effective filing date of the claimed invention, to modify the capability of managing user interface elements as disclosed by Forstall and Berg to include the capability of managing widgets as taught by Jacoby, thereby providing a mechanism to enhance system efficiency and operability by managing widget storage within system resource constraints.
Response to Arguments
31.	Applicant’s arguments have been carefully considered but are not persuasive.
32.	For amended claim 1, as is noted above, deleting a widget resulting in the removal on the associated object as disclosed in Berg suggests that it is removed from 
33.	For claim 7, Forstall is cited as noted above as disclosing the limitations of claim 7.
Conclusion
34.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
35.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C WOOD/Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193